DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.).
Regarding claim 1, Waxman et al. teaches a method for preventing esophageal damage during cardiac ablation (col. 5, lines 20-35; col. 7, lines 18-54), the method comprising the steps of: delivering a hollow body (Figure 4, catheter and guide wire, 403) into a heart (“hollow body” construed as catheter system including needle catheter 402, guide wire 403, and procedure catheter, col. 5, lines 17-42; col. 6, lines 8-14, lines 32-38, and lines 46-49); advancing at least a portion of the hollow body through a wall of the heart (guide wire 403 penetrates heart wall into pericardial space, col. 5, lines19-20 and col. 7, lines 6-7); and performing a procedure, such as cardiac ablation, via the hollow body (col. 5, lines 20-35; col. 7, lines 18-54). When reading the preamble in the context of the entire claim, the recitation “for preventing esophageal damage during cardiac ablation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Waxman et al. does not expressly teach the method includes removing the hollow body after performing the procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. to include a step of removing the hollow body after performing the procedure, because removing the hollow body after completion of the procedure enables the patient to begin recovery.
Waxman et al. does not specify the method includes delivering a volume of fluid through the hollow body into a tissue between the esophagus and the heart to expand the tissue and to create separation between an esophagus and the wall of the heart.
However, Tsoref et al. teaches a method for preventing esophageal damage during cardiac ablation ([0105]; [0129]), the method comprising the steps of: delivering a hollow body to a heart (Figures 1A, 2C-2F, gas delivery element, 90) ([0104]-[0105]; [0129]); advancing at least a portion of the hollow body (90) through a wall around the heart (gas delivery element, needle, inserted through pericardium, [0104]-[0105]); and delivering a volume of fluid through the hollow body (90) into a tissue between the esophagus and the heart to expand the tissue and to create separation between an esophagus and the wall of the heart (Tsoref et al. teaches the gas-delivery element 90 is “inserted into or through the pericardium, and is configured to deliver gas to create a gas-filled pocket within the pericardial region”, emphasis added, [0104]; [0129]; see Figures 2C-F. Accordingly, element 90 delivers gas into a tissue (through pericardium) to expand the tissue (creates expanded pocket within pericardial region).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. such that the procedure includes delivery of a volume of fluid through the hollow body into a tissue between the esophagus and the heart to expand the tissue and to create separation between the esophagus and the wall of the heart in light of the teachings of Tsoref et al., because Tsoref et al. teaches providing fluid in this manner provides a “barrier between the esophagus and the ablation site, thereby protecting the esophagus from potential damage by the applied…energy” ([0129]). Furthermore, Waxman et al. and Tsoref et al. both recognize procedures such as ablation may be performed at any region of the heart including the right atrium, depending on the individual patient’s needs (Waxman et al., col. 3, lines 54-58 and col. 8, lines 3-5; Tsoref et al., [0127]).
Regarding claims 2 and 3, Waxman et al. in view of Tsoref et al. teaches al the limitations of claim 1. Waxman et al. teaches the hollow body comprises a generally tubular needle (needle catheter 402: col. 6, lines 31-37 and lines 45-48; col. 7, lines 18-34).
Regarding claim 13, Waxman et al. in view of Tsoref et al. teaches al the limitations of claim 1. The modified method of Waxman et al. and Tsoref et al. teaches the delivered fluid comprises carbon dioxide ([0031]; [0104]; CO2, [0114]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0114878 (Diederich et al.).
Regarding claim 4, Waxman et al. in view of Tsoref et al. teaches all the limitations of claim 1. Waxman et al. and Tsoref et al. do not teach the hollow body includes at least one sensor configured to measure at least a temperature, flow rate, flow volume, pressure, and impedance of the fluid flowing through the hollow body.
However, Diederich et al. teaches a method for preventing esophageal damage during cardiac ablation (abstract; esophagus, [0053]), comprising: delivering a volume of fluid through a hollow body (Figure 1, catheter, 10) to create separation between an esophagus and surrounding tissue ([0053]; [0056]; [0059]; [0064]); wherein the hollow body (10) further comprises at least one sensor (Figure 1, sensors, 22) configured to measure a temperature of the liquid flowing through the hollow body (10) ([0060]; [0064]; [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. and Tsoref et al. to include at least one temperature sensor for detecting the temperature of the fluid flowing through the hollow body as taught by Diederich et al., because Diederich et al. teaches providing such temperature sensor(s) ensures the fluid remains at the correct temperature to protect sensitive tissues ([0060]; [0064]).
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.) as applied to claim 1 above, and further in view of U.S. Patent No. 7,226,440 (Gelfand et al.).
Regarding claims 5-12, Waxman et al. in view of Tsoref et al. teaches all the limitations of claim 1. Waxman et al. and Tsoref et al. do not teach the hollow body further comprises an anchoring mechanism.
However, Gelfand et al. teaches a method for performing a cardiac procedure (abstract), comprising: delivering a hollow body (Figures 2A-F, catheter, 102 with access catheter, 109) to a heart (col. 3, lines 55-col. 4, line 2); advancing at least a portion of the hollow body (109) through a wall (col. 3, lines 66-col. 4, line 19; col. 4, lines 44-51); delivering a volume of fluid through the hollow body to crease separation between a wall of the heart and the pericardium (col. 4, lines 3-10 and lines 29-43; col. 4, lines 34-col. 5, line 7); wherein the hollow body comprises an anchoring mechanism (Figures 2A-F, balloon, 105), wherein the anchoring mechanism (105) is disposed adjacent an end of the hollow body (102), wherein the anchoring mechanism (105) is formed integrally with the end of the hollow body (102), wherein the anchoring mechanism (105) is coupled to the end of the hollow body (102), wherein the anchoring mechanism (105) is disposed along a longitudinal axis of the hollow body (105) and at least a portion of the anchoring mechanism (105) extends beyond the end of the hollow body (102), wherein the hollow body (102) is configured to be advanced through at least a portion of a biological surface, while at least a portion of the anchoring mechanism (105) is secured to the biological surface, wherein the hollow body (105) is configured to be advanced through the heart wall while the anchoring mechanism (102) is secured to a portion of the heart wall, and wherein at least a portion of the hollow body (102) is configured for advancement relative to the anchoring mechanism (105) (see Figures 2A-F and 4; col. 4, lines 5-9 and lines 29-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. and Tsoref et al. such that the hollow body includes the anchoring mechanism of Gelfand, because providing such an anchoring mechanism facilitates securing the hollow body in its desired position for the duration of the procedure to improve accuracy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0247610 (Lanphere et al.).
Regarding claim 14, Waxman et al. in view of Tsoref et al. teaches all the limitations of claim 1. Waxman et al. and Tsoref et al. do not teach the delivered fluid comprises a hydrogel.
However, Lanphere et al. teaches a method for protecting sensitive tissue during a procedure (abstract; [0020]), comprising: delivering a hollow body into a target, and delivering a volume of gas or hydrogel through the hollow body to create separation between the target and sensitive tissue ([0005]; [0007]; heart, [0009]; carbon dioxide, [0013]; hydrogel, [0035]; method, [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. and Tsoref et al. such that the fluid delivered is a hydrogel as taught by Lanphere et al., because Lanphere et al. teaches a gas, such as carbon dioxide, and a hydrogel are suitable alternative fluids for delivery to heart tissue to create separation between the heart tissue and nearby sensitive tissue during an ablation procedure (carbon dioxide, [0013]; [0020]; [0029]; hydrogel, [0035]; method, [0046]).
Response to Arguments
Applicant's arguments filed 8 July 2022 with respect to the interpretation of “anchoring mechanism” under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Applicant contends “anchoring mechanism” does not invoke 35 U.S.C. 112(f) as the generic placeholder “mechanism” is preceded by a structural modifier, “anchoring”, which denotes “a type of structural device with a generally understood meaning in the mechanical arts”, similar to the term “detent” in Greenberg (arguments, pages 10-11). The examiner does not find this argument to be persuasive. The term “anchoring”, unlike “detent”, does not denote specific structure(s), but rather indicates a function that may be performed by a multitude of different structures as recognized in the art. Accordingly, one of ordinary skill in the art would not understand “anchoring” to indicate a particular type of structure or structures as would be the case with “detent”. Thus, “anchoring” is a functional limitation, not a structural modifier for the limitation “mechanism”. The limitation “anchoring mechanism” remains interpreted under 35 U.S.C. 112(f).
Applicant’s arguments, see page 11, filed 8 July 2022, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejection of 8 July 2022 has been withdrawn. 
Applicant's arguments filed 29 August 2022 with respect to the rejections of claims 1-14 under 35 U.S.C. 103 citing at least Waxman et al. in view of Tsoref et al. have been fully considered but they are not persuasive. 
Applicant contends the cited combination does not meet the limitations of claim 1 requiring the fluid is delivered into a tissue between the esophagus and the heart to expand the tissue as amended. Particularly, applicant asserts Tsoref et al. teaches gas is delivered to form a gas-filled pocket in the pericardial region, which does not meet the amended limitation of claim 1 (arguments, page 12). Applicant contends Tsoref et al.’s teaching is different from “delivering a volume of fluid…into a tissue”, and sets forth an illustrative example wherein “carbon dioxide is injected or infused into the fibro-fatty tissue that separates the heart wall from the esophagus to expand the tissue and create an insulation layer therebetween” (arguments, page 12). The examiner does not find these arguments to be persuasive. Amended claim 1 reads, “delivering a volume of fluid through the hollow body into a tissue between the esophagus and the heart to expand the tissue”. Tsoref et al. teaches the gas-delivery element 90 is “inserted into or through the pericardium, and is configured to deliver gas to create a gas-filled pocket within the pericardial region” (emphasis added) ([0104]; [0129]; see Figures 2C-F). Accordingly, element 90 delivers gas “into a tissue” (through the pericardium) to “expand the tissue”  by creating an expanded pocket within the pericardium as shown in Figures 2C-F. Therefore the cited combination of Waxman et al. and Tsoref et al. meets the limitations of amended claim 1.
Applicant further alleges one of ordinary skill in the art would not be motivated to modify Waxman et al. in view of Tsoref et al. (arguments, page 12). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Waxman et al. fails to disclose delivering a volume of fluid through the hollow body into a tissue between the esophagus and the heart to expand the tissue and to create separation between the esophagus and the wall of the heart. Tsoref et al. is relied upon to remedy this deficiency as this reference teaches the benefit of delivering carbon dioxide into and through the pericardium between the esophagus and the heart to expand the pericardial region creating a gas-filled pocket provides a “barrier between the esophagus and the ablation site, thereby protecting the esophagus from potential damage by the applied…energy” ([0104]; [0129]; Figures 2C-F). Accordingly, Tsoref et al. provides motivation to modify Waxman et al. to meet claim 1.
Applicant contends the cited combination of Waxman et al. and Tsoref et al. fails to disclose the limitations of claim 13. Particularly, applicant contends Tsoref et al. discloses a balloon may be inflated by carbon dioxide, but does not disclose the fluid delivered to tissue is carbon dioxide (arguments, page 13). The examiner does not find this argument to be persuasive. Tsoref et al. discloses a gas may be delivered to the tissue via direct injection or inflation into a balloon, and offers carbon dioxide as an exemplary gas ([0104]; [0114]). Accordingly, when considering the reference as a whole, Tsoref et al. teaches delivering carbon dioxide is the gas delivered to the tissue.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791